Title: To Thomas Jefferson from Francis Eppes, 10 November 1775
From: Eppes, Francis
To: Jefferson, Thomas



Dear Sir
Virginia November 10th. 1775

I was so much ingaged last week in watching the motions of his Lordships Tenders, that I was depriv’d the pleasure of writing to you, three of which came up the length of James Town, and were haild by some of our riflemen, and not answering were fired upon by them, another report says the Tenders fired first, and attemted to and some men, but were prevented by eight rifle men, for there are no more station’d at that place.
The battle at Hamton I expect you have had an account of before this from our papers. As to the numbers kild on the side of the Tenders, it is very uncertain. Those who were ingaged say that nine were thrown overboard during the action, five were taken in the Tender two of which were mo[rt]ally wounded, one died immediately and the other was expected to die every hour. A man was found ded a few days after battle in a cornfield in the Neighbourhood of Hamton suppos’d to be Lieutenant Rite of the Otter who commanded the Tender that taken by our people. He  jump’d overboard with two bullets through him, just before we got possession of his vessel and swam to the oposit shore. Not a man on our side was hurt.
Our second Regiment was to march last wednesday for Norfolk which will I hope clear up all doubts relative to the two lower countys. They are very much suspected in this part of the world of being on the side of Government, a strong proof of which is that Matt Sharp is gone over to that side. He has been seen several times, seen on board the Governours ship and it is confidently reported that he has made his peace with him; this you will think strang but I can assure you it is not less so then true. The account I have came in a letter from one of the committee of safety to Doctr. Bland, the paragraph containing that piece of inteligence he red to several Gentlemen last sunday in the church yard. Your Lady and little Batt are very well. She desires you will excuse her not writing this week and she will make it up next. Myself & family are well & join in our best affections to you.
